Mr. Justice Allen
delivered the opinion of the court.
This is an action to recover back purchase money paid by the plaintiff to the defendant in the sale of a rooming house, and also to secure other relief incident to a rescission of the contract of sale. A trial to the court resulted - in findings and judgment for the plaintiff. The assignments of error raise but one question, namely, whether the judgment is manifestly against the weight of the evidence. We find that there is sufficient evidence to support the judgment, and the same is, therefore, affirmed,
*37Mr. Justice Teller,’ sitting for Mr. Chief Justice Scott and Mr. Justice Whitford concur.